Dear Mr. Duty:
You have requested an opinion from this office with regard to whether application records of aerial and/or commercial applicators, which Louisiana Department of Agriculture and Forestry have access to or possession of during the course of routine inspections and/or investigations, are subject to the Public Records Law.
Only the records of a public body, that is, the state, parish or municipal governments, or any of their instrumentalities, are covered by the Public Records Law (LSA-R.S. 44:1 et seq.).  The records of private individuals, companies or corporations are not covered by the Public Records Law.  See Op. Atty. Gen., 1942-44, p. 1322.
Although the Department inspector may have physical control of the records during his inspection and/or investigation, as long as the records remain in the custody of the private individual, company or corporation, the records are not covered by the Public Records Law.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                           RICHARD P. IEYOUB Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-1794o